Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al., U.S. Patent # 6,169,142.
	Applicant is referred to the subject matter outlined under the heading “Examples 1-5 & Comparative Example 1” in column 7.  Described in those passages is a hydrosilylation-curable polyorganosiloxane composition comprising two vinyl-functional polydimethylsiloxanes, each of which is compliant with the viscosity limitation associated with claimed component (A), 800 total parts of two different populations of alumina differing primarily in their average particle diameter, but wherein both adhere to the particle size limitations of claimed component D3 of claim 6, decyltrimethoxysilane as a filler treating agent in a quantity that corresponds to between 0.125% and 0.75% relative to the mass of the filler (Table 1, trials 1-5), a platinum hydrosilylation catalyst, and an organohydrogensiloxane that complies with the limitations governing the number- and type- of SiH groups found in claimed component (B).  Likewise, the ratio of SiH:C=C, at 0.5:1 is within the range defined by claim 1.
	As for claim 5, heat stabilizers are contemplated in column 6, lines 5-6.
	Concerning claim 8, the examples only employ a single organohydrogensiloxane crosslinker in which case the value of [Hnon-B]/[Hb] + [Hnon-B] = zero.
.
Claims 1-3, 5 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji, JP 2017-043717.
	Applicants are referred to exemplifications of the thermoconductive, hydrosilylation-curable polyorganosiloxane compositions, the makeup of which are summarized in Table 1.  Accompanying descriptions of favored permutations of prior art components A through I are provided in paragraphs [0046-0054] preceding the table.  Applicant will note that the polymer components disclosed in paragraphs [0046-0048] are anticipatory of claimed components [A] and {b} and also the embodiment of an organohydrogensiloxane disclosed in claim 7.  The sum of the amounts of the different populations of aluminum particles and zinc oxide are within the range defining appropriate amounts of a thermally-conductive filler according to claim 1.  Decyltrimethoxysilane is incorporated into trials 4 and 6 in amounts corresponding to 0.23% (trial 4) and 0.2% (trial 6).
	As with Nakano, Tsuji only employs one organohydrogensiloxane in these investigations and, therefore, the value of [Hnon-B]/[Hb] + [Hnon-B] = zero.
	As for claims 9 to 16, the background section makes clear that it is the intent of Tsuji to use the compositions delineated by the reference as thermal interface materials for dissipating heat from electronic devices.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elahee, U.S. Patent Application Publication No. 2011/0311767.
	Applicant is referred to paragraph [0128] and Table 1 where there are described similarly-constituted, two part compositions formulated to ensure that not all of the base polymer (prior art A1), organohydrogensiloxane crosslinker (prior art B1), and platinum hydrosilylation catalyst composition (prior art C1) are incorporated into the same part.  It is noted that the amount of the base polymer is not normalized at 100 parts as is most typical in the disclosure of polymer compositions- the Examiner has assumed for the purpose of evaluating the instant invention that there does not have to be exactly 100 parts of the base polymer but, rather, Applicant is simply following convention by setting its amount as 100 parts- though the relative quantities of the filler and base polymer are consistent as is the stated amount of the silane treating agent to filler (1 wt.%).  Paragraph [0064] teaches a ratio of hydrosilyl groups contributed by the organohydrogensiloxane to vinyl groups furnished by the vinyl-functional base silicone that is nearly completely coincident with that claimed.  
Essentially the only difference between the composition defined by the claims and that summarized in [0128] and Table 1 is that the organohydrogensiloxane has FIVE methylhydrogensiloxane repeat units instead of two to 4.  On the other hand, it is the Examiner’s position that structurally homologous compounds with slightly fewer methylhydrogensiloxane units, or slightly more, would have been obvious to one of ordinary skill.  MPEP 2144.08 instructs that prior art teachings of optimum species, “structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf.Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552 (disclosure of dissimilar species can provide teaching away).
Concerning claim 5, heat stabilizers are mentioned in [0091]
As with Nakano, Elahee only employs one organohydrogensiloxane in the aforementioned trials and, therefore, the value of [Hnon-B]/[Hb] + [Hnon-B] = zero.
As for the rest of the claims, the title of the document makes clear that the compositions are suited as thermal interface materials for the manufacture of electronic devices.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elahee, U.S. Patent Application Publication No. 2011/0311767 in view of Merrill et al., U.S. Patent Application Publication No. 2016/0237332.
Whereas the examples are confined to the employment of aluminum powder, alumina, and zinc oxide in the formulation of the thermally-conductive crosslinked siloxanes, paragraph [0078] lists numerous other possible fillers of interest including boron nitride.  However, there is no indication of what the particle size of boron nitride should be when used in that capacity.  Merrill is yet another disclosure directed to silicone-based TIMs and, like Elahee advocates the use of boron nitride among other candidates.  Relevant to the present discussion, paragraph [0063] espouses the utility of boron nitride particles of an average size spanning the range of 0.5 to 25 microns.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 3-6, and 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-11, and 14 of copending Application No. 16/633,441 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The combined subject matter of copending claims 1, 4, and 7 together address all limitations of instant claim 1 with the exception of the amount of the alkoxysilane.  However, one of ordinary skill would appreciate its role as a treating agent for the filler and understand that a quantity of the silane should be optimized so as to ensure uniform dispersion of the filler in the polymer.  The remaining claims are mirrored in their subject matter by that of dependent claims from the co-pending case.  For instance, co-pending claims 8 and 9 further limit the composition of the base claim in the same manner as do claims 5 and 6 of instant claim 1.
As an aside, the Examiner appreciates that co-pending claim 1 recites the incorporation of materials not disclosed in the instant claims but, insofar as the transitional phrase “comprising”, which indicates that the claim is open-ended, is used, the instant claims are encompassing of any other additional materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4-6, and 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-10, 13, and 15-16 of copending Application No. 16/633,436 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

As an aside, the Examiner appreciates that co-pending claim 1 recites the incorporation of materials not disclosed in the instant claims but, insofar as the transitional phrase “comprising”, which indicates that the claim is open-ended, is used, the instant claims are encompassing of any other additional materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



February 10, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765